Citation Nr: 0517669	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-10 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee condition.

ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to October 1976.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, in March 2003, which denied the claim.

For the reasons stated below, the Board finds that additional 
development is necessary in the instant case.  Accordingly, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board observes that evidence has been 
submitted since the RO issued the last statement of the case 
(SOC), and after certification of the veteran's appeal to the 
Board in March 2004.  In June 2004, the veteran submitted 
copies of service medical records from June and July 1976.  
These records contain additional pertinent information that 
relates to the veteran's claim of service connection for her 
left knee degenerative joint disease with limitation of 
motion.  Specifically, these records address an infection of 
the left knee and surgery that treated the infection.  

Pursuant to 38 C.F.R. § 20.1304, the agency of initial 
jurisdiction must review this evidence unless the veteran has 
waived her procedural right.  There is no such waiver in the 
claims file.  Consequently, the Board concludes that it must 
remand this case for the RO to consider this evidence in the 
first instance.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Moreover, the Board notes that a VA examination has already 
been accorded to the veteran.  However, upon review of the 
examination report, it is apparent that the examiner did not 
review the claims file in conjunction with the examination.  
Specifically, the examiner diagnoses "left knee 
[degenerative joint disease] status post meniscal tear with 
at least partial meniscectomy done in 1977 while in the 
Army."  However, review of the claims file at that time 
reveals an aspiration of the left knee in 1976, with no 
mention of any meniscectomy or any injury.  Moreover, her 
private treatment records for the period from October 2000 to 
April 2002 noted no complaints with regard to a knee until 
she suffered a sprain of her medial collateral ligament in 
September 2001.  She was advised to apply ice for the first 
48 hours.  An private orthopedic consultation in October 2001 
noted that x-rays of the left knee showed normal bony 
structure and that joint spaces were well maintained.  A 
magnetic resonance imaging study was recommended, but she did 
not undergo the test.

As the service medical records, which now include the 
surgical report, show that an incision and drainage was 
conducted via arthrotomy-type incisions, and the veteran 
presently experiences problems with her left knee, the Board 
concludes that a new VA examination is necessary to clarify 
the etiology of her current left knee condition.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board is not free 
to substitute its own medical judgment for that of such an 
expert); see also 38 C.F.R. § 3.159(c)(4).  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board may supplement the record by ordering a medical 
examination.  Colvin, supra.  Accordingly, the Board 
concludes that a remand is necessary in the instant case for 
the veteran to be afforded a new VA examination to determine 
whether the veteran's current left knee disorder is causally 
related to active service, to include the surgery described 
in the veteran's service medical records.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to address the 
etiology of her left knee disability.  
The claims folder should be made 
available to the examiner for review 
before the completion of the examination.  

Based on review of the medical evidence 
of record and sound medical principles, 
the examiner must express an opinion as 
to whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran's current left knee disorder is 
causally related to the left knee problem 
treated in service.  If the clinician is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

2.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures. See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, 
including the portions of the veteran's 
service medical records that were 
submitted in June 2004, as well as all 
pertinent laws and regulations.

If the benefit sought on appeal remains denied, the veteran 
should be furnished with a supplemental statement of the 
case.  Thereafter, the veteran must be afforded an 
appropriate opportunity to respond before the record is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




